Osdebt, J.
Thejudgment of the district court in. this case must be reversed, on the authority of The State, p£ Texas v. Sam. Elliot, decided at this term of the court. The time when -the assault was alleged to have been committed was set forth in the indictment with sufficient definiteness to have put the defendant upon his trial, and the court erred in sustaining the exceptions to» the indictment. The other ground of exception to the indictment is. also untenable, and. should have been overruled. The judgment is. reversed and the cause remanded.
Reversed and remanded.